Citation Nr: 1716857	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-19 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to June 21, 2011, and in excess of 20 percent from that date, for service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty from August 1975 to August 1978, November 2001 to July 2004, and October 2006 to April 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Since that time the Veteran has relocated and jurisdiction currently resides with the RO in Wichita, Kansas.

This matter was previously before the Board in December 2014, at which time the Board denied the claim for an initial rating higher than 10 percent for degenerative arthritis of the lumbar spine, and assigned a 20 percent rating effective June 21, 2011.  The Veteran appealed the December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion of the Parties (Joint Motion) and vacated the Board's denial of an initial rating higher than 10 percent prior to June 17, 2011; and the denial of a rating higher than 20 percent effective from June 17, 2011.  The Court remanded the matter back to the Board for action consistent with the parties' joint motion.  In a February 2016 decision, the Board characterized the issue on appeal as entitlement to an initial rating higher than 10 percent prior to June 21, 2011; and a rating higher than 20 percent thereafter.  The Board noted that the January 2015 rating decision that effectuated the Board's December 2014 decision used June 21, 2011 as the effective date for the increase rather than June 17, 2011; and as such the Board used the effective date assigned by the AOJ in framing the issue on appeal.  The Board then remanded the matter for further evidentiary development, and it has since been returned for further appellate review.

In an October 2016 letter, the Veteran wrote that he had been unable to find employment since February 2016 as a result of this lower back disorder.  Specifically, he wrote that his employer would not allow him to return to work without a doctor's note stating that he could work without restrictions, and he had been otherwise unable to find employment.  A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records and other documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the additional delay is regrettable, remand is required to secure an adequate VA examination that addressed the current severity of the Veteran's lumbar spine condition.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Also, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran most recently underwent a VA back examination in May 2016.  While the examination report is largely complete, the examiner did not comment on whether the Veteran had pain in active or passive motion as required under 38 C.F.R. § 4.59.  Also, in an October 2016 statement, the Veteran wrote that his lower back had gotten considerably worse, with pain more frequent and more severe.  VA treatment records show the Veteran underwent lower back surgery in February 2017.  With both lay testimony and medical evidence of potential worsening, a new examination is necessary to assess the current severity of the Veteran's degenerative arthritis of the lower back.

With regard to the claim for a TDIU, that matter is inextricably intertwined with the increased rating claim on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice regarding his claim of entitlement to a TDIU.

2.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his service-connected degenerative arthritis of the lumbar spine, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment for the Veteran's service-connected degenerative arthritis of the lumbar spine.  

4.  If any of the above-requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

5.  After all additional records are associated with the claims file, to the extent available, provide the Veteran with an appropriate examination to determine the severity of the service-connected degenerative arthritis of the lumbar spine.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner must comment upon any lower back pain pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also requested to comment on the Veteran's ability to function in an occupational environment in light of his back symptomatology and the effects of any medication prescribed therefor.

4.  Then, readjudicate the claims of entitlement to increased initial ratings for service-connected degenerative arthritis of the lumbar spine and to a TDIU on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

